Name: Commission Regulation (EC) No 2919/95 of 18 December 1995 on the grant of special aid for the production of durum wheat in Austria
 Type: Regulation
 Subject Matter: farming systems;  plant product;  economic policy;  information and information processing;  Europe
 Date Published: nan

 No L 305/56 [ EN Official Journal of the European Communities 19 . 12. 95 COMMISSION REGULATION (EC) No 2919/95 of 18 December 1995 on the grant of special aid for the production of durum wheat in Austria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for cereals, oils and fats and dried fodder, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Article 1 1 . The special aid referred to in Article 4 (5) of Regula ­ tion (EEC) No 1765/92 shall be granted, up to a limit of 5 000 ha, for all the Austrian regions listed in the Annex. Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2800/95 (2), and in particular Article 12 thereof, 2 . The aid referred to in paragraph 1 shall be granted for all plots eligible for the compensatory payment for arable crops referred to in Article 2 of Regulation (EEC) No 1765/92 sown to durum wheat and located in one of the regions in question . 3 . For the purposes of granting the special aid for durum wheat, the 'area' aid application referred to in Article 4 of Regulation (EEC) No 3887/92 shall indicate all particulars permitting identification of the plots sown to durum wheat. Whereas, in order to safeguard a certain level of protec ­ tion of durum wheat in Austria, outside the traditional production zones, Regulation (EEC) No 1765/92 provides for the grant of special aid in those regions in which production of durum wheat was well established ; whereas a list of regions meeting that criterion should be establi ­ shed : Whereas, in order to prevent too high an increase in the areas under durum wheat, the special aid is granted up to a ceiling of 5 000 ha ; whereas detailed rules for the admi ­ nistration of that ceiling should be laid down ; 4. Where the sum of the areas under durum wheat meeting the criteria referred to in paragraph 2 for which special aid applications have been submitted exceeds the ceiling referred to in paragraph 1 , the areas eligible for the special aid shall be reduced in proportion, before the reduction referred to in the first indent of Article 2 (6) of Regulation (EEC) No 1765/92, if any, is applied . Article 2 In the information table required under Regulation (EEC) No 1664/93 , Member States shall also communicate the information on durum wheat referred to in this Regula ­ tion . Whereas for the purposes of the application of this Regu ­ lation, the information required under Commission Regu ­ lation (EEC) No 3887/92 of 23 December 1992 laying down detailed rules for applying the integrated adminis ­ tration and control system for certain Community aid schemes (3), as amended by Regulation (EC) No 1648/95 (4), and under Commission Regulation (EEC) No 1664/93 of 29 June 1993 setting out the information to be provided by the Member States concerning the support system for producers of certain arable crops 0, should be supplemented ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the 1995/96 marketing year. (') OJ No L 181 , 1 . 7. 1992, p. 12. (*) OJ No L 291 , 6. 12. 1995, p. 1 . 0 OJ No L 391 , 31 . 12. 1992, p. 36 . ( «) OJ No L 156, 7. 7 . 1995, p. 27. fl OJ No L 158, 30. 6. 1993, p. 19. 19 . 12. 95 EN Official Journal of the European Communities No L 305/57 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1995. For the Commission Franz FISCHLER Member of the Commission No L 305/58 EN Official Journal of the European Communities 19 . 12. 95 ANNEX DURUM WHEAT PRODUCTION REGIONS Gebiete der Bezirksbauernkammern 2046 Atzenbrugg 2054 Baden 2062 Bruck/Leitha 2089 Ebreichsdorf 2101 GÃ ¤nserndorf 2160 GroÃ -Enzersdorf 2208 Hainburg 2241 Hollabrunn 2275 Kirchberg/Wagram 2305 Korneuburg 2321 Laa/Thaya 2330 Langenlois 2364 Marchegg 2399 Mistelbach 2402 MÃ ¶dling 2470 Poysdorf 2500 Ravelsbach 2518 Retz 2551 Schwechat 2577 Stockerau 2585 Tulln 2623 Wr. Neustadt 2631 Wolkersdorf 2658 Zistersdorf 2. Gebiete der Bezirksreferate 3018 Neusiedl/See 3026 Eisenstadt 3034 Mattersburg 3042 Oberpullendorf 3 . Gebiet der Landwirtschaftskammer 1007 Wien